               Case 1:18-cv-12066 Document 1 Filed 12/20/18 Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

MASS LAB INC.                                         )
                                                      )
                         Plaintiff,                   )
                                                      )       18 Civ. 12066
v.                                                    )
                                                      )       JURY TRIAL DEMANDED
FACEBOOK, INC.                                        )
                                                      )
                         Defendant.                   )

                                           COMPLAINT

        Plaintiff Mass Lab Inc. (“Mass Lab”) hereby files this Complaint against Defendant

Facebook, Inc. (“Facebook”). Mass Lab owns the federally registered trademark PORTAL for

software relating to social networking sites. Facebook recently began using PORTAL in

connection with video-communication goods and services.

                                             PARTIES

              1. Mass Lab is a Delaware corporation with its principle place of business at 240

     Kent Ave, Unit 14, Brooklyn, NY 11249.

              2. Facebook is a Delaware corporation with principle places of business at 770

     Broadway, New York, New York 10003, and 225 Park Avenue South, New York, New York

     10003.

                                      JURISDICTION AND VENUE

          3.     This is a complaint for trademark infringement and unfair competition arising

     under the Lanham or Trademark Act, 15 U.S.C. §§ 1051, et seq., and for common law

     trademark infringement and unfair competition.

          4.     This Court has original subject matter jurisdiction over Mass Lab’s claims

     pursuant to 28 U.S.C. §§ 1331 and 1338 and 15 U.S.C. §§ 1116 and 1121. This Court has

                                                  1
            Case 1:18-cv-12066 Document 1 Filed 12/20/18 Page 2 of 10



supplemental jurisdiction over Mass Lab’s remaining claims under 28 U.S.C. § 1367 because

they are so related that they form part of the same case or controversy.

      5.     This Court has personal jurisdiction over Facebook because it has offices and

agents for the transaction of its usual and customary business in the State of New York and in

this District. Facebook has purposefully availed itself of the benefits and protections of New

York law by purposefully directing, doing, and transacting business in this District and in the

State of New York. Facebook has also established continuous and systematic contacts within

this District sufficient to make the exercise of personal jurisdiction proper.

      6.     Facebook maintains an office in this District at 225 Park Avenue South, New

York, New York 10003, and a corporate campus at 770 Broadway, New York, New York

10003.

      7.     Venue is proper pursuant to 28 U.S.C. § 1391 because Facebook is subject to

personal jurisdiction in this judicial district, and a substantial portion of the events giving rise

to the claims herein have occurred in this District.

                                          COUNT I
                         Trademark Infringement of a Registered Mark

      8.     Mass Lab re-alleges and incorporates by reference all allegations set forth in

paragraphs 1 through 7.

      9.     Mass Lab first used the “PORTAL” mark in commerce in 2015.

      10.    Mass Lab applied to register the “PORTAL” mark in the United States Patent and

Trademark Office (“USPTO”) on July 15, 2016.

      11.    The “PORTAL” mark was issued by the USPTO on August 22, 2017, as U.S.

Registration No. 5268935.




                                               2
           Case 1:18-cv-12066 Document 1 Filed 12/20/18 Page 3 of 10



     12.    Mass Lab is the owner of U.S. Registration No. 5268935, for the mark

“PORTAL” for Downloadable software enabling users to create, edit, distribute, shape,

exhibit, transmit, annotate, download, store, comment on, license, and monetize digital media

content via computer, mobile device, and communications networks. A copy of the

registration is attached as Exhibit 1.

     13.    Mass Lab’s registration for the mark “PORTAL” also includes Downloadable

software for use as an application programming interface to enable the construction of

software applications, engagement in social networking, and the upload, download,

transmission, accessing, retrieval, display, blogging, linking, posting, sharing, annotation,

compilation, organization, management, licensing, and monetization of digital media

content; none of the above goods comprising computer game, video game, or electronic

game software and Social networking services featuring social connections,

recommendations, introductions, and interactions based around an individual's personal

tastes, user history, and proclivities; none of the above services to be targeted specifically

toward the users of computer games, video games, or electronic game software.

     14.    The registration of the “PORTAL” mark constitutes prima facie evidence of the

validity of Mass Lab’s “PORTAL” mark, of Mass Lab’s ownership of the mark, and of the

exclusive rights to use the mark under 15 U.S.C. § 1115 and § 1057(b).

     15.    On information and belief, in 2018, Facebook started using “PORTAL” in

connection with its video-communication goods and services. See Exhibit 2 attached hereto.

     16.    Facebook advertises its “PORTAL” product as enabling users to connect with

online friends, share video content, and engage with interactive stories. This includes

distributing digital media and engaging in social networking and sharing of digital media.



                                              3
           Case 1:18-cv-12066 Document 1 Filed 12/20/18 Page 4 of 10



     17.    Facebook’s use of the “PORTAL” mark in connection with its video-

communication products and services is likely to cause confusion, or to cause mistake, or to

deceive as to the affiliation, connection, or association of Facebook with Mass Lab, or as to

the origin, sponsorship, or approval of Facebook’s goods, services, or commercial activities

by Mass Lab.

     18.    On information and belief, Facebook started use of the “PORTAL” mark in 2018,

after the registration date (August 22, 2017), filing date (June 13, 2016) and first use (2015)

of Plaintiff’s “PORTAL” mark.

     19.    Facebook’s use of “PORTAL” has resulted in actual consumer confusion.

     20.    On information and belief, Facebook knew of Mass Lab’s registered “PORTAL”

mark, prior to Facebook’s use of the “PORTAL” mark in commerce because it is unlikely

that Facebook would have named and launched a new service without doing a search of

USPTO records.

     21.    Facebook’s use and display in commerce of “PORTAL”, which is confusingly

identical to Mass Lab’s federally registered mark, is in violation of 15 U.S.C. § 1114.

     22.    Facebook’s use of “PORTAL” has caused and continues to cause irreparable

harm to Mass Lab, for which Mass Lab has no adequate remedy at law.

     23.    Pursuant to 15 U.S.C. § 1117 (a), Facebook should be required to pay Mass Lab

its damages, including damages for corrective advertising and reverse confusion, all profits

derived by Facebook from Facebook’s wrongful use and display of “PORTAL,” and

damages suffered by Mass Lab as a result of Facebook’s wrongful use and display of the

“PORTAL” name, including Mass Lab’s attorney fees and costs of this action.




                                             4
             Case 1:18-cv-12066 Document 1 Filed 12/20/18 Page 5 of 10



       24.    Pursuant to 15 U.S.C. § 1117 (b), Facebook should be required to pay three times

such profits or damages, whichever amount is greater, together with a reasonable attorney’s

fee.

       25.    Pursuant to 15 U.S.C. § 1116 (a), Mass Lab is also entitled to permanent

injunctive relief to prevent Facebook’s continued use of Mass Lab’s trademark.

                                        COUNT II
                   Federal Trademark Infringement and Unfair Competition

       26.    Mass Lab re-alleges and incorporates by reference paragraphs 1 through 25.

       27.    The unauthorized use by Facebook in commerce of “PORTAL” on goods or

services identical or substantially identical to that of Mass Lab’s is likely to cause the public

to mistakenly believe that Facebook’s business activities, goods, and services originate from,

are sponsored by, or are in some way associated with Mass Lab.

       28.    Facebook’s uses of the “PORTAL” mark and the “PORTAL” name constitute

false designation of origin or false description or representation, and have caused, and are

likely to further cause, the “PORTAL” mark to lose its significance as an indicator of origin.

       29.    These actions by Facebook are in violation of 15 U.S.C. § 1125(a).

       30.    Facebook’s unauthorized use of the “PORTAL” mark and “PORTAL” name on

goods and services identical or substantially identical to that of Mass Lab’s was and is being

conducted with full knowledge of Mass Lab’s rights. Thus, Facebook has willfully infringed

Mass Lab’s rights in violation of 15 U.S.C. § 1125(a).

       31.    As a result of Facebook’s conduct, Mass Lab has been damaged.

       32.    Pursuant to 15 U.S.C. § 1117(a), Facebook should be required to pay Mass Lab its

damages, including damages for corrective advertising and reverse confusion, all profits

derived by Facebook from Facebook’s wrongful use and display of “PORTAL,” and


                                              5
           Case 1:18-cv-12066 Document 1 Filed 12/20/18 Page 6 of 10



damages suffered by Mass Lab as a result of Facebook’s wrongful use and display of the

“PORTAL” name, including Mass Lab’s costs of this action.

     33.    Pursuant to 15 U.S.C. § 1116(a), Mass Lab is also entitled to permanent

injunctive relief to prevent Facebook’s continued use of Mass Lab’s trademark.

                                  COUNT III
              Common Law Trademark Infringement and Unfair Competition

     34.    Mass Lab re-alleges and incorporates by reference all allegations set forth in

paragraphs 1 through 33.

     35.    Mass Lab is the owner of the trademark “PORTAL” for use in connection with its

digital media content platform.

     36.    Mass Lab began using its “PORTAL” mark on or before 2015.

     37.    Since at least 2015, Mass Lab has used its “PORTAL” mark in connection with

its business and has continued to use its mark without interruption up to the present time.

Mass Lab has used its “PORTAL” mark throughout the United States.

     38.    The “PORTAL” mark is at least suggestive and inherently distinctive.

     39.    Mass Lab has expended substantial sums in promoting its business under its

“PORTAL” mark.

     40.    Mass Lab also uses a stylized “PORTAL” mark in connection with its business, as

shown in Exhibit 3, and below:




                                             6
           Case 1:18-cv-12066 Document 1 Filed 12/20/18 Page 7 of 10



     41.    Facebook, without the consent of Mass Lab, has used, and will continue to use,

Mass Lab’s “PORTAL” mark in commerce.

     42.    Facebook also uses a stylized “PORTAL” mark in connection with its business, as

shown in Exhibit 4, and below:




     43.    Facebook’s acts constitute common law trademark infringement and unfair

competition, and have created and will continue to create, unless restrained by this Court, a

likelihood of confusion to the irreparable injury of Mass Lab.

     44.    On information and belief, Facebook acted with full knowledge of Mass Lab’s

use of, and statutory and common law rights to, Mass Lab’s “PORTAL” mark and without

regard to the likelihood of confusion of the public created by Facebook’s activities.

     45.    Facebook’s trademark infringement and unfair competition is and was knowing

and willful.

     46.    Facebook’s use of “PORTAL” is likely to cause confusion, mistake, deception,

and reverse confusion amongst consumers as to the affiliation, connection, or association of

Facebook with Mass Lab’s “PORTAL” mark.

     47.    Facebook’s acts are in violation of the common law of the various states in which

Facebook and Mass Lab do business, including the State of New York.

     48.    As a result of Facebook’s acts, Mass Lab has been damaged in an amount not yet

determined or ascertainable. Mass Lab has no adequate remedy at law inasmuch as money

                                             7
               Case 1:18-cv-12066 Document 1 Filed 12/20/18 Page 8 of 10



   damages alone would not indemnify Mass Lab for the permanent loss of its proprietary

   rights. Unless this Court acts to enjoin Facebook, the acts of Facebook herein complained of

   will cause irreparable damage to Mass Lab’s enterprises and property rights.

         49.    Facebook should be required to pay to Mass Lab its damages, including damages

   for corrective advertising and reverse confusion, all profits derived by Facebook from

   Facebook’s wrongful use and display of “PORTAL” and damages suffered by Mass Lab as a

   result of Facebook’s wrongful use and display of the “PORTAL” name.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Mass Lab Inc. demands judgment against Defendant Facebook

as follows:

         A.     That Facebook, its officers, agents, sales representatives, servants, employees,

                associates, successors and assigns, and all persons acting under its control, by,

                through, under, or in active concert or in participation with them, pursuant to 15

                U.S.C. § 1116, be permanently enjoined from:

                1) Using any mark that is likely to cause confusion, mistake, or deception with

                   the “PORTAL” mark;

                2) Using any mark or doing any act or thing likely to induce the belief on the part

                   of the public or Mass Lab’s customers or potential customers that Facebook

                   and/or Facebook’s goods or services are in any way connected with Mass Lab

                   and/or Mass Lab’s goods and services; and

                3) Printing, publishing, promoting, lending, or distributing any advertisement,

                   whether written, audio, or visually portrayed, which use or refer to the

                   “PORTAL” mark, or any confusingly similar mark.



                                                  8
               Case 1:18-cv-12066 Document 1 Filed 12/20/18 Page 9 of 10



          B.     That Facebook deliver up for the destruction all advertising, literature, and other

                 forms of promotional material bearing or showing the infringing “PORTAL”

                 mark or a confusingly similar mark including, but not limited to, removing all

                 such words from Facebook’s websites pursuant to 15 U.S.C. § 1118;

          C.     Pursuant to 15 U.S.C. § 1117, that Facebook be required to pay Mass Lab such

                 damages as Mass Lab has sustained as a result of Facebook’s infringement of the

                 “PORTAL” mark, including payment for corrective advertising and reverse

                 confusion damages, and that Facebook account for and pay over to Mass Lab all

                 gains, profits, and advantages derived by Facebook from such infringement;

          D.     That Facebook be required to pay a judgment for enhanced damages under 15

                 U.S.C. § 1117 and punitive damages as appropriate;

          E.     That Facebook make a full report to this Court of its compliance of the foregoing

                 within thirty (30) days of judgment;

          F.     For a fair and just amount of actual damages;

          G.     For prejudgment and post-judgment interest, costs and attorney fees, pursuant to

                 15 U.S.C. § 1117; and

          H.     For such other and further relief which may be deemed just and proper.

                                     JURY TRIAL DEMAND

         Mass Lab requests a trial by jury on all issues so triable by right pursuant to Fed. R. Civ.

P. 38.




                                                   9
          Case 1:18-cv-12066 Document 1 Filed 12/20/18 Page 10 of 10



Dated: December 20, 2018

                                           Respectfully submitted,

                                           THE SIMON LAW FIRM, P.C.

                                           Anthony G. Simon
                                           Anthony R. Friedman
                                           800 Market Street, Suite 1700
                                           St. Louis, Missouri 63101
                                           Phone: (314) 241-2929
                                           Fax: (314) 241-2029
                                           asimon@simonlawpc.com
                                           afriedman@simonlawpc.com

                                           Attorneys for Plaintiff


                                           /s/ Glenn F. Ostrager
                                           Glenn F. Ostrager
                                           Joshua S. Broitman
                                           Roberto L. Gomez
                                           OSTRAGER CHONG FLAHERTY
                                           & BROITMAN PC
                                           570 Lexington Avenue
                                           New York, NY 10022
                                           Phone: (212) 681-0600
                                           Fax: (212) 681-0300
                                           gostrager@ocfblaw.com
                                           jbroitman@ocfblaw.com
                                           rgomez@ocfblaw.com

                                           Attorneys for Plaintiff




                                      10
